DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are all the claims pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,822,149 (hereinafter ‘149 Patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two applications cover patentably indistinct subject matter. 
The claims of the present application cover a container that dissolves comprising a shell defining the container sized to accommodate a volume of a consumable, wherein the shell is water soluble, and wherein the shell defines walls extending upward from a closed bottom; a (first) water insoluble layer coating an exterior surface of the walls of the shell, wherein one or more portions of the exterior surface are not coated with the first water insoluble layer to promote the dissolution of the container; and a (second) water insoluble layer coating an interior of the shell (pending claims 1, 14, 20). The dissolved container is biodegradable (pending claim 4). One or more portions of the exterior surface including a closed bottom are uncoated with the first water insoluble layer to promote the dissolution of the container (pending claim 14, claim 3). The shell comprises a member selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and dissolvable paper (pending claim 5). The water insoluble layer comprises a member selected from the group consisting of zein, a sealant, and a shellac (pending claims 6-7). The walls have an overall thickness of 0.01 inches to 0.05 inches (pending claims 12, 17). The thickness of the water insoluble layer corresponds to approximately 2 hours of waterproof effectiveness (pending claims 13, 15).
The claims of the ‘149 Patent cover the same/similar limitations, e.g. a dissolvable container comprising a biodegradable and water soluble shell defining the container sized to accommodate a volume of a liquid, the shell comprising walls extending upward from a closed bottom; an exterior water insoluble layer coating an exterior surface of the walls of the shell, wherein one or more portions of the exterior surface are uncoated to promote the dissolution of the container in a dissolving liquid beginning with the one or more portions; and an inner water insoluble layer coating an interior of the shell (claim 1). One or more portions of the exterior surface including at least the closed bottom are uncoated to promote the dissolution of the container in a dissolving liquid beginning with the one or more portions (claim 1).  The shell comprises a member selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, and dissolvable paper (claim 3). The interior water insoluble layer comprises a member selected from the group consisting of zein, a sealant, and a shellac (claim 5).  The walls have an overall thickness of 0.01 inches to 0.05 inches (claim 8).  The exterior water insoluble layer and the interior water insoluble layer each have a thickness of at least about 0.005 inches (claim 9). The walls have an overall thickness corresponding to a waterproof effectiveness of approximately two hours, wherein the dissolving liquid is water, and wherein after approximately two hours the shell begins to dissolve (claim 2).
The set of claims in the present application and the set of claims in the ‘149 Patent cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the exterior surface including” at line 6. But it appears the phrases following the word “including” were missing from the claim. It is not clear what is intended to be included in the recited exterior surface. Claims 2-13 are rejected due to their dependency of claim 1. 
Claim 11 recites the limitation "the seams" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear where the seams are located. 
Claim 13 recites “the water insoluble layer” in line 1.  It is not clear which water insoluble layer is referred to, because there are two different water insoluble layers recited in claim 1.  
Claim 19 recites the limitation "the seams" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear where the seams a located.
 Appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolibas-Spurlock et al. (US Pat. 8,245,848; hereinafter “Tolibas-Spurlock”) in view of JPH 05239244 to Bito et al. (“Bito”). 
Regarding Claims 1-3, 5 and 20, Tolibas-Spurlock teaches a container that dissolves (Fig. 2, col. 5, lines 54-67, col. 6, lines 1-26) comprising: 
 – a shell (6) defining the container sized to accommodate a volume of a consumable (col. 4, Lns. 46-50 and FIG. 2 disclose a container suitable to accommodate a liquid), wherein the shell (6) is water soluble (col. 5, lines 54-67, Col. 7, Lns. 25-32 discloses structural layer 18 can comprise polyvinyl alcohol, i.e. water soluble, meeting claimed limitations of claim 5), and wherein the shell defines walls extending upward from a closed bottom (FIG. 2 shows bottom 12 and walls 18 and Col. 4, Lns. 46-51 and Col. 5, Lns. 54-56); 
- a first water insoluble layer coating an exterior surface of the walls of the shell (FIG 5B shows a protection layer 28 moisture barrier that is discussed at Col. 9, Lns. 3-12); and 
- a second water insoluble layer coating an interior of the shell (FIGS. 2 and 5B show fluid barrier layer 10, discussed at Col. 6, Lns. 7-9; Col. 7, Lns. 44-45 of which Tolibas-Spurlock teaches that fluid barrier layer 10 may be of zein, which is the same water insoluble material as that of the instant application for the inner water insoluble layer coating).
Regarding independent claim 20, it is noted that Tolibas-Spurlock teaches that the first water insoluble layer coating (the protection layer 28) may be of the same material as that the second water insoluble layer coating (barrier layer 10) (col. 9, lines 5-10), thus, meeting the claimed limitations of claim 20 that the same water insoluble layer coats both the exterior surface and the interior of the shell. 
Tolibas-Spurlock does not specifically teach that one or more portions of the exterior surface including are not coated with the first water insoluble layer to promote the dissolution of the container, and does not specifically teach the uncoated portion is a side, as instantly claimed in claims 1-3 and 20. 
In this regard, first of all, Tolibas-Spurlock does not teach or suggest that the entire exterior surface of the walls of its container must be coated with an exterior water insoluble layer.  Further, it is noted that Tolibas-Spurlock teaches as one of its embodiment that the second side/exterior surface of its structural layer/shell 18 is not covered with any additional layer and hence the structural layer/shell is directly exposed to its immediate environment (col. 6, lines 13-16).  Tolibas-Spurlock teaches that the absent of a resistance to outdoor conditions increases its breakdown rate (col. 6, lines 16-18). 
It would have been obvious to a person of ordinary skill in the art to modify Tolibas-Spurlock, to have desired portions (such as the side of the wall of the container) of the exterior surface of the walls of the container of Tolibas-Spurlock to be uncoated so that the uncoated portion of the shell is directly exposed to its immediate environment as taught by Tolibas-Spurlock (col. 6, lines 13-16), to provide a container with desired breakdown rate, because Tolibas-Spurlock teaches the absent of a resistance to outdoor conditions increases its breakdown rate (col. 6, lines 16-18), which would have predictably arrived at a satisfactory container that is the same as instantly claimed, i.e., in claims 1-3, 5 and 20. 
Regarding Claim 4, Tolibas-Spurlock teaches that its container is biodegradable (col. 2, lines 53-55).
Regarding Claim 6, Tolibas-Spurlock teaches that in its container, wherein the exterior water insoluble layer comprises a member selected from the group consisting of a corn-based sealant, a sealant, and a shellac (Col. 9, Lns. 6-9 discloses that the protective layer 28 may be formed from the same material as the fluid barrier layer 10 and Col. 7, Lns. 44-47 discloses that the fluid barrier layer 10 may comprise zein and that zein is a corn-based sealant), meeting the claimed limitations.
Regarding Claim 7, Tolibas-Spurlock teaches that in its container, the exterior water insoluble layer comprises and the interior water insoluble layer comprises the same material (Col. 9, Lns. 4-9 discloses that the protection layer 28 and the fluid barrier layer 10 may be the same material). Tolibas-Spurlock teaches that fluid barrier layer 10 may be of zein (Col. 7, Lns. 44-45), meeting the claimed limitations.  
Regarding claim 8, Tolibas-Spurlock teaches that in its container, the shell (6) includes an interior layer and an exterior layer (Fig. 5B, col. 9, lines 4-12, the inner half of the shell 6 is considered being the interior layer, and the outer half of the shell 6 is considered being the exterior layer, meeting the claimed limitations), wherein the exterior layer is coated with the first water insoluble layer, and wherein the interior layer is coated with the second water insoluble layer (col. 9, lines 5-11).
Regarding Claim 10, Tolibas-Spurlock teaches the container is molded into one of a plurality of shapes (col. 7, lines1-10, molded into desired shape).  
Regarding Claim 11, Claim 11 cannot be treated on its merits due to the indefiniteness of the claim. See 35 U.S.C. 112 rejection of claim 11 made of record in this Office Action. 
Regarding Claim 12, Tolibas-Spurlock does not specifically teach a wall thickness as instantly claimed.  
In this regarding, it is noted that Tolibas-Spurlock teaches walls thickness as small as 1/16 of an inch (Col. 6, Ln. 65-Col. 7, Ln. 6, about 0.625 inch), which is considered to be close enough to the instantly claimed range of 0.01 to about 0.05 inches.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. 
  Further, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art to modify and adjust the thickness of the walls of Tolibas-Spurlock through routine experimentation in order to achieve the desired properties of the container produced, which would have arrived at a workable thickness that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 13, Claim 13 cannot be treated on its merits due to the indefiniteness of the claim. See 35 U.S.C. 112 rejection of claim 13 made of record in this Office Action. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tolibas-Spurlock as applied to claim 1 above, in view of Hoff (US 3,606,262). 
The limitations of claim 1 are taught by Tolibas-Spurlock as discussed above. 
Regarding Claim 9, modified container of Tolibas-Spurlock does not teach a container having the specific configuration as instantly claimed. 
Hoff teaches it is known to have a container/cup having a configuration of including a closed bottom with a raised center portion and a protruding circumference lip extending downward from the raise center portion (Fig. 1, col. 1, lines 47-60).  The container/cup taught by Hoff meets the claimed limitations of the container/cup as recited in instant claims 13-14, and 18-20. 
 It would have been obvious to a person of ordinary skill in the art to modify the shape/configuration of the container of Tolibas-Spurlock, to provide a container/cup having the configuration such as taught by Hoff, to meet the design needs for the intended container, and such variations are predictable to one of ordinary skill in the art, which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782